IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-41421
                           Summary Calendar



WILLIE E. WADE,

                                           Plaintiff-Appellant,

versus

DAVID FORTNER,

                                           Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:00-CV-398
                       --------------------
                          March 26, 2001

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Willie F. Wade (TDCJ # 866019) appeals the magistrate

judge’s dismissal of his pro se civil rights complaint against

Physician’s Assistant David Fortner wherein he alleged that

Fortner refused to treat him for chest pains.**    The magistrate

judge ordered that the complaint be dismissed as frivolous

pursuant to 28 U.S.C. § 1915A because Wade received a substantial

quantum of care for his various complaints and because the single


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
       The parties consented to proceed before the magistrate
judge pursuant to 28 U.S.C. § 636(c).
                            No. 00-41421
                                 -2-

incident in which Wade did not receive treatment did not amount

to deliberate indifference to his medical needs.     The magistrate

judge also noted that Wade had not shown that he had suffered any

harm as a result of being denied medical treatment.

     We review the district court’s dismissal of Wade’s complaint

for an abuse of discretion.   See Berry v. Brady, 192 F.3d 504,

507 (5th Cir. 1999).   A prison official acts with deliberate

indifference “only if he knows that inmates face a substantial

risk of serious harm and disregards that risk by failing to take

reasonable measures to abate it.”     Farmer v. Brennan, 511 U.S.
825, 847 (1994); Reeves v. Collins, 27 F.3d 174, 176-77 (5th Cir.

1994). “[D]elay in medical care can only constitute an Eighth

Amendment violation if there has been deliberate indifference,

which results in substantial harm.”    Mendoza v. Lynaugh, 989 F.2d
191, 195 (5th Cir. 1993).

     Wade has not shown that the magistrate judge abused her

discretion by dismissing the complaint as frivolous.     See Berry,
192 F.3d at 507.   The judgment of the district court is AFFIRMED.